DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 9223425 B1) and Kurasawa (US 20170153752 A1) in view of Jang et al. (US 10804337).

As per claim 1, Kim discloses
4a sensing part comprising a plurality of sensing electrodes, a plurality of sensing circuits scorresponding one-to-one to the plurality of sensing electrodes, and a plurality of sensing lines 6connecting the plurality of sensing electrodes and the plurality of sensing circuits one-to-one (Col. 5 lines 4 to 13, See Fig. 5, The sensor electrodes are connected to the ports of the IC through sensors lines in a one-to-one basis.), but fails to disclose a display panel comprising a display area and a non-display area disposed outside of the 3display area; and the plurality of sensing electrodes are disposed in an area overlapping the 8display area, and the plurality of sensing circuits are disposed in an area overlapping the non-9display area and wherein the capacitor is electrically connected to a corresponding sensing line among the plurality of the sensing lines and each of the plurality of sensing circuits comprises a switching transistor, a driving transistors, and a capacitor, wherein the capacitor is electrically connected to a corresponding sensing line among the plurality of the sensing lines, and wherein the switching transistor, the driving transistor, one of the plurality of the plurality of sensing electrodes, and the capacitor are connected to one node.7but fails to disclos
However, Kurasawa discloses a display panel comprising a display area and a non-display area disposed outside of the 3display area ([0069], See Fig. 3); and
the plurality of sensing electrodes are disposed in an area overlapping the 8display area, and the plurality of sensing circuits are disposed in an area overlapping the non-9display area ([0004, 0126]). Kim in view of Kurasawa are analogous art pertaining to touch displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed 
However, Jang discloses each of the plurality of sensing circuits comprises a switching transistor, a driving transistors, and a capacitor, wherein the capacitor is electrically connected to a corresponding sensing line among the plurality of the sensing lines, and wherein the switching transistor, the driving transistor, one of the plurality of the plurality of sensing electrodes, and the capacitor are connected to one node (Col. 15 lines 20 to 33, See Fig. 5A, The sensing circuit with T1 as driving transistor C1 has capacitor and T2 as switching transistor. The switching transistor, driving transistor, sensing electrode, and capacitor would be connected to a node.). Kim and Kurasawa in view of Jang are analogous art pertaining to touch displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention would have used Jang’s sensing circuit in place of Kim’s sensing circuit. Replacing Kim’s sensing circuit with Jang’s sensing circuit would continue to enable touch detection.

As per claim 16, claim 1 is incorporated and Kim discloses 
the plurality of sensing electrodes are disposed in the entire display area on a plane (See Fig. 5, The sensing electrodes are disposed within the entire display area.).
	 

12the plurality of sensing circuits comprise a first sensing circuit, 3the plurality of sensing electrodes comprise a first sensing electrode electrically 4connected to the first sensing circuit, 5a voltage value of a node, to which the first sensing circuit and the first sensing electrode 6are electrically connected, is controlled by the first sensing circuit, and 7the first sensing electrode is configured to form a capacitance with an external object to 8change the voltage value of the node (Col. 1 lines 55 to 64, The self-capacitance with the IC circuits when touch occurs.).  

Claims 2, 8-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., Kurasawa and Jang in view of Teranishi et al. (US 20100128189 A1).

As per claim 2, claim 1 is incorporated and Kim fails to disclose 1the display panel further comprises a 2plurality of pixel electrodes disposed in the display area and a plurality of pixel circuits disposed 3in the display area and electrically connected to the plurality of pixel electrodes in one-to-one 4correspondence.  
	However, Teranishi discloses 1 the display panel further comprises a 2plurality of pixel electrodes disposed in the display area and a plurality of pixel circuits disposed 3in the display area and electrically connected to the plurality of pixel electrodes in one-to-one 4correspondence ([0046], See Fig. 2, The pixel electrodes are on to one correspondence to the pixel circuits.). Kim, Kurasawa and Jang in view of Teranishi are analogous art pertaining to display devices. Therefore, it would have been 

As per claim 8, claim 2 is incorporated and Kim fails to disclose the display area is divided into a sensing area where the plurality of sensing electrodes are disposed and a non-sensing area where the plurality of sensing electrodes are not disposed.
	However, Kurasawa discloses the display area is divided into a sensing area where the plurality of sensing electrodes are disposed and a non-sensing area where the plurality of sensing electrodes are not disposed ([0004, 0069, 0126], See Fig. 3, A non-sensing area can be considered where the sensing electrodes are not directly disposed.). Kim in view of Kurasawa are analogous art pertaining to touch displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention would have display areas with touch electrodes and areas without touch electrodes. Cost is reduced if touch sensing electrodes are not disposed in every part of a display area.

As per claim 9, claim 8 is incorporated and Kim discloses
the sensing part further comprises a dummy pattern disposed in the non-sensing area,41 wherein the dummy pattern is disposed on a same layer as the plurality of sensing electrodes (Col. 4 lines 41 to 52, See Figs. 5 and 6, The common .  

As per claim 10, claim 9 is incorporated and Kim discloses
1 	the dummy pattern is provided with a 2predetermined level of voltage (Col. 4 lines 41 to 52, Vcom).  

As per claim 13, claim 2 is incorporated and Kim discloses
1 	on a plane, a first area where one of the 2plurality of sensing electrodes is disposed is greater than a second area where one of the plurality 3of sensing circuits is disposed and a third area where one of the plurality of pixel electrodes is 4disposed, and the third area is larger than the second area (Col. 4 lines 23 to 31, See Fig. 5, The sensing electrodes and pixel electrodes would be disposed in the sensor electrodes making up the first area and third area which would be larger than the second area with the IC.).  

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., Kurasawa, Jang et al. and Teranishi in view of Lee et al. (US 20180308902 A1, hereinafter as Lee902).

As per claim 3, claim 2 is incorporated and Kim fails to disclose a base layer; 13a circuit layer disposed on the base layer and comprising the plurality of pixel circuits 4and the plurality of sensing circuits;  a light emitting layer disposed on the circuit layer; a thin encapsulation layer configured to cover the light emitting element layer. 
	However, Lee902 discloses a base layer ([0025], TFT substrate 110);
13a circuit layer disposed on the base layer and comprising the plurality of pixel circuits 4and the plurality of sensing circuits ([0025-0032]);  
a light emitting layer disposed on the circuit layer ([0025], See Fig. 1, The OLED layer 120 is disposed on the pixel electrodes which would be part of the pixel circuit.); 
a thin encapsulation layer configured to cover the light emitting element layer ([0025], See Fig. 1, The encapsulation layer 140 covers the OLED layer 120.).  Kim, Kurasawa, Jang and Teranishi in view of Lee902 are analogous art pertaining to display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to have Lee’s stacking structure for Kim’s device. Lee’s structure would add protection between the touch and sensing to reduce noise.

As per claim 4, claim 3 is incorporated and Kim fails to disclose the plurality of sensing electrodes are disposed on the thin encapsulation layer.
40	However, Lee902 discloses the plurality of sensing electrodes are disposed on the thin encapsulation layer ([0029], See Fig. 1, The touch sensing electrodes 151 are disposed on the encapsulating layer 140.). Kim, Kurasawa, Jang and Teranishi in view of Lee902 are analogous art pertaining to display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., Kurasawa, Jang et al., Teranishi and Lee902 in view of Lee et al. (US 20170075493 A1, hereinafter as Lee493).

As per claim 5, claim 3 is incorporated and Kim fails to disclose the plurality of sensing electrodes are disposed between the light emitting element layer and the thin encapsulation layer.
However, Lee493 discloses the plurality of sensing electrodes are disposed between the light emitting element layer and the thin encapsulation layer ([0086], See Fig. 9c, The touch sensing electrode is disposed below the encapsulation layer.). Kim, Kurasawa, Jang, Teranishi and Lee902 in view of Lee493 are analogous art pertaining to display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention would have had the touch sensing electrode disposed below the encapsulation layer. Lee493 discloses the touch electrode below the encapsulation layer as an alternative to the touch electrode above the encapsulation layer ([0086], See Figs. 9A-C)

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., Kurasawa, Jang  et al., Teranishi, Lee902, and Park et al. (US 20160103537 A1) in view of Beak et al. (US 20180329554 A1).

As per claim 6, claim 3 is incorporated and Kim fails to disclose an insulation layer disposed on the plurality of sensing circuits, wherein the plurality of sensing lines are disposed on the insulation layer, and each of the plurality of sensing lines is electrically connected to each of the plurality of sensing circuits through a through hole provided in the insulation layer.
However, Park discloses an insulation layer disposed on the plurality of sensing circuits, wherein the plurality of sensing lines are disposed on the insulation layer, and each of the plurality of sensing lines is electrically connected to each of the plurality of sensing circuits through a through hole provided in the insulation layer ([0073, 0079], See Fig.3, The touch line passes through the inorganic layer of the encapsulation layer through bridge contact hole which would be connected to a PCB.). Kim, Kurasawa, Jang, Teranishi and Lee902 in view of Park are analogous art pertaining to display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to have a through hole in Kim’s encapsulation layer to connect the touch electrode lines to the IC. The touch electrodes would have to be connected to the IC with sense lines to detect touch.
However, Beak discloses the encapsulation inorganic layer is insulating ([0032]). Kim, Kurasawa, Jang, Teranishi, Lee902 and Park in view of Beak are analogous art 

As per claim 7, claim 6 is incorporated and Kim fails to disclose the insulation layer is the thin encapsulation layer.
	However, Beak discloses the insulation layer is the thin encapsulation layer ([0032]). Kim, Kurasawa, Jang, Teranishi, Lee902 and Park in view of Beak are analogous art pertaining to display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to have an inorganic insulating encapsulation layer. The insulating layer would be used to protect the sensing lines.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., Kurasawa and Jang et al.in view of Lee493.

As per claim 14, claim 1 is incorporated and Kim fails to disclose1 a touch sensing part disposed 2on the sensing part.
	However, Lee493 discloses a touch sensing part disposed 2on the sensing part ([0086-0087], See Figs. 9A-C, The force sensing electrode FE can be disposed directly underneath the touch electrode.). Kim, Kurasawa and Jang in view of Lee493 are analogous art pertaining to display devices. Therefore, it would have been obvious 

As per claim 15, claim 1 is incorporated and Kim fails to disclose 1a touch sensing part disposed 2on the display panel and comprising a plurality of touch sensing electrodes, 3wherein the plurality of touch sensing electrodes are disposed on a same layer as the plurality of sensing electrodes.
	However, Lee493 discloses a touch sensing part disposed 2on the display panel and comprising a plurality of touch sensing electrodes, 3wherein the plurality of touch sensing electrodes are disposed on a same layer as the plurality of sensing electrodes ([0086-0087], See Figs. 9A-C, The force sensing electrode FE can be disposed directly underneath the touch electrode. The touch and force sensing layers can be considered as one layer.). Kim, Kurasawa and Jang in view of Lee493 are analogous art pertaining to display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention would have used Lee493’s force sensor underneath Kim’s touch sensing electrode. The advantage of the force sensor can be used to check for inadvertent or accidental touch.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na (US 10627966) in view of Kurasawa et al. in view of Jang et al..

As per claim 18, Na discloses
3 the sensing circuit comprising … a scan line, and a 9lead-out line (Col. 10 lines 55 to 67 and Col. 11 lines 1 to 29 Col. 12 lines 4 to 9, See Fig. 10, scan transistor SCT and switch transistor SWT are connected to anode electrode AE which may function as a touch electrode, scan line SCL and sensing line SL), iowherein 
a voltage value of the node is controlled by a scan signal applied to the scan line, and44 wherein the sensing electrode is configured to form a capacitance with an external object to change the voltage value of the node and configured to output a sensing signal through the 14lead-out line (Col. 11 lines 55 to 64 Col. 12 lines 4 to 9, The anode electrode forms a capacitance with an external object which would be detected via the sensing line.), but fails to disclose the plurality of sensing electrodes are disposed in an area overlapping the 8display area, and the plurality of sensing circuits are disposed in an area overlapping the non-9display area and a display panel where a display area and a non-display area are defined on a plane and the sensing circuit comprising a switching transistor, a driving transistor, and a capacitor, and a sensing line, a scan line, and a lead-out line electrically connected to the sensing circuit, and wherein the switching transistor, the driving transistor, the sensing electrode, and the capacitor are connected to a node.
However, Kurasawa discloses 2a display panel where a display area and a non-display area are defined on a plane ([0069], See Fig. 3); and
the plurality of sensing electrodes are disposed in an area overlapping the 8display area, and the plurality of sensing circuits are disposed in an area overlapping the non-9display area ([0004, 0126]). Na in view of Kurasawa are analogous art pertaining to touch displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention would have had Kim’s sensing electrodes within a display area and the IC ports in the non-display region. Having the touch electrodes in the display area to enable display touch interaction and the IC in the non-display area are well known in the art.
However, Jang discloses the sensing circuit comprising a switching transistor, a driving transistor, and a capacitor, and a sensing line, a scan line, and a lead-out line electrically connected to the sensing circuit, and wherein the switching transistor, the driving transistor, the sensing electrode, and the capacitor are connected to a node (Col. 15 lines 20 to 33, See Fig. 5A, The sensing circuit with T1 as driving transistor C1 has capacitor and T2 as switching transistor. The touch circuit would be electrically connected to the sensing circuit and the switching transistor, driving transistor, sensing electrode, and capacitor would be connected to a node.). Kim and Kurasawa in view of Jang are analogous art pertaining to touch displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention would have used Jang’s sensing circuit in place of Kim’s sensing circuit. Replacing Kim’s sensing circuit with Jang’s sensing circuit would continue to enable touch detection.


19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na and Kurasawa et al. and Jang et al. in view of Lee902.

As per claim 19, claim 18 is incorporated and Na fails to disclose1 the display panel comprises a base layer, 2a circuit layer disposed on the base layer, a light emitting element layer disposed on the circuit 3layer, and a thin encapsulation layer disposed on the light emitting element layer, and 4wherein the sensing electrode is disposed on the thin encapsulation layer and the sensing 5circuit is disposed on the base layer to be disposed on a same layer as the circuit layer.   
	However, Lee902 discloses the display panel comprises a base layer ([0025], TFT substrate 110);
13 a circuit layer disposed on the base layer ([0025-0032]);  
a thin encapsulation layer disposed on the light emitting element layer, and 4wherein the sensing electrode is disposed on the thin encapsulation layer and the sensing 5circuit is disposed on the base layer to be disposed on a same layer as the circuit layer ([0025], See Fig. 1, The encapsulation layer 140 covers the OLED layer 120.).  Na, Kurasawa and Jang in view of Lee902 are analogous art pertaining to display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to have Lee’s stacking structure for Kim’s device. Lee’s structure would add protection between the touch and sensing to reduce noise.

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na, Kurasawa et al. and Park et al. in view of Jang et al..

As per claim 20, Na discloses
1235 a voltage value of a node where the capacitor of the sensing circuit is connected to the sensing electrode is controlled by the plurality of sensing driving transistors (Col. 11 lines 55 to 64 Col. 12 lines 4 to 9, The anode electrode forms a capacitance with an external object which would be detected via the sensing line.), but fails to disclose a base layer comprising an active area and an inactive area, a sensing circuit disposed in the inactive area and comprising a switching transistor, a driving transistors, and a capacitor and an insulation layer configured to cover the sensing circuit and disposed on the base 6layer; 7a sensing electrode disposed on the insulation layer and disposed in the active area; and 8a sensing line electrically connecting the sensing electrode and the sensing circuit, 9wherein the sensing line is electrically connected to the sensing circuit through a through 10hole provided in the insulation layer in the inactive area, wherein the switching transistor, the driving transistor, the sensing electrodes, and the capacitor are connected to a node.
However, Kurasawa discloses 2a base layer comprising an active area and an inactive area ([0068-0069], See Fig. 3, first substrate 3); and
a sensing circuit disposed in the inactive area and comprising a plurality of sensing 4transistors ([0004, 0126]). Na in view of Kurasawa are analogous art pertaining to touch displays. Therefore, it would have been obvious to someone of 
However, Park discloses an insulation layer configured to cover the sensing circuit and disposed on the base 6layer; 7a sensing electrode disposed on the insulation layer and disposed in the active area; and 8a sensing line electrically connecting the sensing electrode and the capacitor of the sensing circuit, 9wherein the sensing line is electrically connected to the sensing circuit through a through 10hole provided in the insulation layer in the inactive area ([0073, 0079], See Fig. 3, The touch line passes through the inorganic layer of the encapsulation layer through bridge contact hole which would be connected to a PCB.). Na and Kurasawa in view of Park are analogous art pertaining to display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to have a through hole in Kim’s encapsulation layer to connect the touch electrode lines to the IC. The touch electrodes would have to be connected to the IC with sense lines to detect touch.
However, Jang discloses the sensing circuit comprising a switching transistor, a driving transistors, and a capacitor, wherein the switching transistor, the driving transistor, the sensing electrodes, and the capacitor are connected to a node (Col. 15 lines 20 to 33, See Fig. 5A, The sensing circuit with T1 as driving transistor C1 has capacitor and T2 as switching transistor. The switching transistor, driving transistor, sensing electrode, and capacitor would be connected to a node.). Kim .

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW LEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624